Exhibit 10.1

 



SANDY SPRING BANCORP, INC.



2015 OMNIBUS INCENTIVE PLAN

 

PERFORMANCE RESTRICTED STOCK UNIT AWARD AGREEMENT

 

This Performance Restricted Stock Unit Award Agreement (this “Agreement”) is
made effective March 11, 2020 (the “Grant Date”) and evidences the Restricted
Stock Unit Award (“RSU Award”) made to [________________] (“Grantee”) by Sandy
Spring Bancorp, Inc., a Maryland corporation (the “Company”), pursuant to the
Company’s 2015 Omnibus Incentive Plan (the “Plan”) and the terms of this
Agreement. Capitalized terms not defined in this Agreement have the meanings
ascribed to them in the Plan. The provisions of the Plan are hereby incorporated
by reference. Except as otherwise expressly set forth herein, this Agreement
shall be construed in accordance with the provisions of the Plan.

 

1.            RSU Award. The Company hereby grants to Grantee, pursuant to and
subject to the Plan, an aggregate “target” of [_______] restricted stock units
(“RSUs”). Each RSU represents the right to receive one Share on the terms, and
subject to the conditions, set forth in this Agreement. The number of RSUs that
may be earned and vested pursuant to this RSU Award shall range from 0% to 150%
of the target RSUs. Prior to settlement, the RSUs will be accounted for by the
Company in a bookkeeping account.

 

2.            Vesting of RSUs.

 

2.1            General Vesting. Except as may otherwise be provided herein, a
number of RSUs shall be earned and vested based on the achievement of the
performance goals set forth in Appendix A, subject to Grantee not having
terminated employment prior to the end of the Performance Period. The Committee
shall, following the end of the Performance Period, determine whether and the
extent to which the performance goals for the Performance Period have been
satisfied and the number of RSUs earned by Grantee. Such determinations by the
Committee shall be final and binding. Except as expressly otherwise provided in
this Section 2, employment for only a portion of the Performance Period, even if
a substantial portion, will not entitle Grantee to any proportionate vesting or
avoid or mitigate a termination of rights and benefits upon or following a
termination of employment as provided in Section 2.7 below or under the Plan.

 

2.2            Death. In the event of Grantee’s termination of employment by
reason of death prior to the end of the Performance Period, the RSU Award shall
immediately vest and the performance-based vesting conditions shall be deemed to
have been achieved at “target”, as set forth in Appendix A.

 

2.3            Disability. In the event of Grantee’s termination of employment
by reason of Disability prior to the end of the Performance Period, this RSU
Award will continue to vest in accordance with its terms, and Grantee will be
entitled to receive the number of Shares, if any, that Grantee would have
received (i.e., based on actual achievement of the performance-based vesting
conditions) had Grantee’s employment continued through the end of the
Performance Period. For purposes of this Agreement, “Disability” shall mean a
physical or mental infirmity that results in Grantee becoming eligible for
long-term disability benefits under the Company’s long-term disability plan or
from the U.S. Social Security Administration. In the event that Grantee’s
employment terminates by reason of Disability and Grantee’s death occurs prior
to the end of the Performance Period, then the RSU Award shall immediately vest
and the performance-based vesting conditions shall be deemed to have been
achieved at “target”, as set forth in Appendix A.

 



 1 

 



 

2.4            Retirement. In the event that Grantee’s employment terminates by
reason of Grantee’s Retirement (as defined below) at any time prior to the end
of the Performance Period, this RSU Award will continue to vest in accordance
with its terms, and Grantee will be entitled to receive the number of Shares, if
any, that Grantee would have received (i.e., based on actual achievement of the
performance-based vesting conditions) had Grantee’s employment continued through
the end of the Performance Period; provided that, as a condition to such
vesting, (i) Grantee satisfies the release requirement set forth in the
following sentence and (ii) Grantee complies with the conditions set forth in
Section 5 through the end of the Performance Period. As a condition to the
continued vesting of the RSU Award, Grantee shall, not later than twenty-one
(21) days after termination of Grantee’s employment (or such longer period as
may be required under applicable law for Grantee to consider the release in
order for the release to be effective) execute a general release of all then
existing claims against the Company and its affiliates, shareholders, directors,
officers, employees and agents in relation to claims relating to or arising out
of Grantee’s employment with the Company in a form substantially consistent with
the Company’s standard form of general release used for officers, and such
release shall not have been revoked by Grantee pursuant to any revocation rights
afforded by applicable law. For purposes of this Agreement, “Retirement” shall
mean termination of employment (other than by reason of death, Disability or by
the Company for Just Cause (as defined below)) on or after the date that Grantee
has attained the age of 65 or on or after the date Grantee has attained the age
of 60 with 10 years of continuous service.

 

2.5            Termination without Just Cause. In the event that the Company
terminates Grantee’s employment without Just Cause (other than following a
Change in Control) prior to the end of the Performance Period, this RSU Award
will continue to vest in accordance with its terms, and Grantee will be entitled
to receive the number of Shares, if any, that Grantee would have received (i.e.,
based on actual achievement of the performance-based vesting conditions) had
Grantee’s employment continued through the date of delivery of such Shares,
multiplied by a fraction, the numerator of which is the total number of days in
the Performance Period that occurred prior to Grantee’s termination of
employment and the denominator of which is the total number of days in the
Performance Period; provided that, as a condition to such vesting, Grantee
satisfies the release requirement set forth in the following sentence. As a
condition to the continued vesting of the RSU Award, Grantee shall, not later
than twenty-one (21) days after termination of Grantee’s employment (or such
longer period as may be required under applicable law for Grantee to consider
the release in order for the release to be effective) execute a general release
of all then existing claims against the Company and its affiliates,
shareholders, directors, officers, employees and agents in relation to claims
relating to or arising out of Grantee’s employment with the Company in a form
substantially consistent with the Company’s standard form of general release
used for officers, and such release shall not have been revoked by Grantee
pursuant to any revocation rights afforded by applicable law. For purposes of
this Agreement, “Just Cause” shall have the meaning given to such term in
Section 10(c) of the Plan.

 



 2 

 

 

2.6            Change in Control. Notwithstanding anything in the Plan to the
contrary, in the event of a Change in Control, this RSU Award will convert to
RSUs equal to the target number of RSUs specified in Section 1, which RSUs will
vest and become payable in accordance with the service-based vesting conditions
set forth in Appendix A (that is, following a Change in Control, the RSU Award
will be subject to only time-based vesting based on Grantee’s continued
employment, and not any performance-based measures). If Grantee’s employment is
terminated by the Company without Just Cause or by Grantee with Good Reason, in
each case within the twenty-four (24) month period following the Change in
Control and on or before the end of the Performance Period, the RSUs shall
immediately vest upon the termination of Grantee’s employment. “Good Reason”
shall be deemed to exist at the time that any of the following events occurs
without Grantee’s express written consent: (1) a material reduction in Grantee’s
responsibilities or authority in connection with Grantee’s employment with the
Company; (2) a material reduction in Grantee’s base salary; (3) a material
reduction in Grantee’s incentive compensation and benefits; or (4) a requirement
that Grantee’s principal business office be relocated by more than fifty (50)
miles from his or her office, unless such relocated principal business office is
closer to Grantee’s principal place of residence. Notwithstanding the forgoing,
Grantee will only have Good Reason if Grantee provides notice to the Company of
the existence of the event or circumstance constituting Good Reason specified in
any of the preceding clauses within ninety (90) days of the initial existence of
such event or circumstances and such event or circumstance is not cured within
thirty (30) days after the Company’s receipt of such notice. If Grantee
initiates termination with Good Reason, the actual termination must occur within
sixty (60) days after the date of the notice of termination. Grantee’s failure
to give timely notice of termination with respect to the occurrence of a
specific event that would otherwise constitute Good Reason will not constitute a
waiver of Grantee’s right to give notice of any new subsequent event that would
constitute Good Reason that occurs after such prior event (regardless of whether
the new subsequent event is of the same or different nature as the preceding
event).

 



2.7            Other Termination of Service. In the event of Grantee’s
termination of employment prior to the end of the Performance Period for any
reason other than as set forth in Sections 2.2 through 2.6, the RSU Award shall
immediately and automatically be forfeited, surrendered and cancelled without
consideration and without any further action by Grantee.

 

3.            Settlement of RSU Award. Subject to Section 4 hereof, as soon as
practically possible, but no later than (a) seventy-five (75) days following the
end of the Performance Period or (b) thirty (30) days following Grantee’s death
or the vesting of RSUs pursuant to Section 2.6, the Company shall issue and
deliver to Grantee the number of Shares equal to the number of earned and vested
RSUs, with any fractional Shares being rounded up to the nearest whole number.

 

4.            Tax Withholding. Grantee shall be required to pay to the Company,
and the Company shall have the right to deduct from any compensation paid to
Grantee pursuant to the Plan, the amount of any required withholding taxes in
respect of the RSUs and to take all such other action as the Committee deems
necessary to satisfy all obligations for the payment of such withholding taxes.
The Committee may permit Grantee to satisfy any federal, state or local tax
withholding obligation by any of the following means, or by a combination of
such means: (a) tendering a cash payment; or (b) authorizing the Company to
withhold Shares from the Shares otherwise issuable or deliverable to Grantee as
a result of the vesting of the RSUs; provided, however, that no Shares shall be
withheld with a value exceeding the minimum amount of tax required to be
withheld by law.

 



 3 

 



 

5.            Conditions upon Retirement. If Grantee’s employment terminates by
reason of Retirement, the rights of Grantee with respect to the RSU Award shall
be subject to the conditions that, until the end of the Performance Period,
Grantee shall not directly or indirectly: (a) be employed by, serve as a
consultant to, otherwise assist or participate in any manner with (as a
principal, partner, director, officer, agent, employee, consultant or otherwise)
or provide services to a Competitor (defined below) if the employment,
consulting, assistance, participation or services that Grantee is to provide to
the Competitor are the same as, or substantially similar to, any of the services
that Grantee provided to the Company and are or will be within the Restricted
Territory (defined below); (b) solicit or attempt to solicit the business of any
party who is then, or during the 12-month period prior to Grantee’s Retirement
was, a customer or supplier of the Company; or (c) solicit, entice, persuade or
induce any individual who is employed by the Company (or was so employed within
ninety (90) calendar days prior to Grantee’s Retirement and not involuntarily
terminated for any reason other than cause) to terminate or refrain from
renewing or extending such employment or to become employed by or enter into
contractual relations with any other individual or entity other than the
Company, and Grantee will not approach any such employee, either in person or
through electronic or social media, for any such purpose or authorize or
knowingly cooperate with the taking of any such actions by any other individual
or entity. For purposes of this Agreement, the term “Competitor” means a
financial services business that is or was competitive with any of the business
activities of the Company during the 12-month period prior to Grantee’s
termination of employment or service and the term “Restricted Territory” means
the metropolitan statistical areas in which the Company maintains any offices at
the time of Grantee’s Retirement.

 

6.            Nontransferability of Agreement. This RSU Award may not be
assigned, alienated, pledged, attached, sold or otherwise transferred or
encumbered by Grantee other than by will or by the laws of descent and
distribution, and any such purported assignment, alienation, pledge, attachment,
sale, transfer or encumbrance shall be void and unenforceable against the
Company, its subsidiaries and its affiliates; provided that the designation of a
beneficiary shall not constitute an assignment, alienation, pledge, attachment,
sale, transfer or encumbrance.

 

7.            Privileges of Stock Ownership.

 

7.1            Until the issuance of the Shares subject to this RSU Award (as
evidenced by the appropriate entry on the books of the Company or of a duly
authorized transfer agent of the Company), no right to vote or receive dividends
or any other rights as a holder of Shares shall exist with respect to this RSU
Award.

 

7.2            As of any date that the Company pays a cash dividend on its
Shares, the Company shall credit Grantee with an additional number of RSUs equal
to (i) the per share cash dividend paid by the Company on its Shares, multiplied
by (ii) the total number of RSUs (including any dividend equivalents previously
credited hereunder) subject to this RSU Award as of the related dividend payment
record date, divided by (iii) the Fair Market Value of a Share on the date of
payment of such dividend. Any RSUs credited pursuant the foregoing provisions of
this Section 7.2 shall be subject to the same vesting, forfeiture and other
terms, conditions and restrictions as the RSUs to which they relate and shall be
paid in cash on the same date that the RSUs to which they are attributable are
settled in accordance with Section 3 hereof. Grantee will have only the rights
of a general unsecured creditor of the Company until payment of such amounts is
made as specified in this Agreement.

 



 4 

 



 

8.            No Obligation to Employ. Nothing in the Plan or this Agreement
shall confer on Grantee any right to continue in the employ of, or to continue
or establish any other relationship with, the Company, or limit in any way the
right of the Company to terminate Grantee’s employment, with or without Just
Cause.

 

9.            Adjustment. If any event described in Section 5(c) of the Plan
occurs after the Grant Date and while the RSU Award remains outstanding, the
adjustment provisions as provided for under Section 5(c) of the Plan shall apply
to the RSU Award.

 

10.          Notices. Any notice required to be given or delivered to the
Company under the terms of this Agreement shall be in writing and addressed to
the Sandy Spring Bank Human Resources Department. Any notice required to be
given or delivered to Grantee shall be in writing and addressed to Grantee at
the address on file with Sandy Spring Bank or to such other address as such
party may designate in writing from time to time to the Company. All notices
shall be deemed to have been given or delivered upon: personal delivery; five
(5) days after deposit in the United States mail; one (1) business day after
deposit with any return receipt express courier (prepaid); or one (1) business
day after transmission by facsimile.

 

11.          Successors and Assigns. The Company may assign any of its rights
under this Agreement. This Agreement shall be binding upon and inure to the
benefit of the successors and assigns of the Company. Subject to the
restrictions on transfer set forth herein, this Agreement and the Plan shall be
binding upon Grantee and Grantee’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

12.          Governing Law. This Agreement shall be governed by and construed in
accordance with the internal laws of the State of Maryland without regard to
that body of law pertaining to choice of law or conflict of laws.

 

13.          Regulatory Matters/Compliance with Laws. In the event that the
grant, exercise, lapse of restrictions, payment, settlement, or accrual of this
RSU Award or any term of this RSU Award is restricted or prohibited or otherwise
conflicts with any applicable statute (including, without limitation,
Section 18(k) of the Federal Deposit Insurance Act, as amended) or any
applicable regulation or other guidance thereunder, or any agreement or
arrangement with or restriction imposed by, the United States Department of the
Treasury, any bank regulatory agency or any other governmental agency (a
“Governmental Restriction”), in each case, as determined by the Committee in its
sole discretion, then the Committee may unilaterally modify the terms of this
RSU Award in such manner as the Committee determines in its sole discretion to
be necessary to avoid such restriction or prohibition or eliminate such
conflict, all without the further consent of Grantee, such consent being given
through Grantee’s acceptance of this RSU Award. In addition, any Shares acquired
by Grantee pursuant to this RSU Award, or any proceeds from the disposition of
any such shares, shall be subject to forfeiture and return to the Company to the
extent required by a Governmental Restriction.

 



 5 

 



 

14.            Clawback. This RSU Award shall be subject to the clawback,
recapture or recoupment policy, if any, that the Company may adopt from time to
time and, in accordance with such policy, as in effect from time to time, may be
subject to the requirement that any Shares issued pursuant to this RSU Award be
forfeited, reduced, or repaid to the Company after they have been distributed to
Grantee.

 

15.            Beneficiary. Grantee may file with the Company a written
designation of a beneficiary on such form as prescribed by the Committee and
may, from time to time, change or revoke such designation by filing a new
designation with the Company. The last such designation received by the Company
shall be controlling; provided, however, that no designation, or change or
revocation thereof, shall be effective unless received by the Company prior to
Grantee’s death, and in no event shall it be effective as of a date prior to
such receipt. If no beneficiary designation is filed by Grantee, the beneficiary
shall be deemed to be his or her spouse or, if Grantee is unmarried at the time
of death, his or her estate.

 

16.            Section 409A. It is intended that the payments and benefits under
this Agreement shall either be exempt from or comply with Section 409A of the
Code (including the Treasury regulations and other published guidance relating
thereto) so as not to subject Grantee to payment of any additional tax, penalty
or interest imposed under Section 409A of the Code. The provisions of this
Agreement shall be construed and interpreted to avoid the imputation of any such
additional tax, penalty or interest under Section 409A of the Code, yet preserve
(to the nearest extent reasonably possible) the intended benefit payable to
Grantee. Notwithstanding anything to the contrary in this Agreement, to the
extent that any payment (including Share delivery) is to be made upon a
separation from service and such payment would result in the imposition of any
individual penalty tax and late interest charges imposed under Section 409A of
the Code, such payment shall instead be made on the first business day after the
date that is six (6) months following such separation from service (or upon
Grantee’s death, if earlier).

 

17.            Entire Agreement. This Agreement and the Plan contain the entire
agreement and understanding of the parties hereto with respect to the subject
matter contained herein and supersede all prior communications, representations
and negotiations with respect thereto.

 

18.            Headings. The headings of the Sections of this Agreement are
provided for convenience only and are not to serve as a basis for interpretation
or construction, and not shall constitute a part, of this Agreement.

 

* * * *

 



 6 

 



 

Appendix A

 

This Appendix A sets forth the terms and conditions applicable to the vesting of
RSUs subject to this RSU Award and is incorporated by reference in the
Agreement. All capitalized terms not defined herein shall have the same meaning
as set forth in the Agreement or the Plan, as applicable.

 

1.            Definitions.

 

“Accumulated Shares” means for a given trading day, the sum of (i) one (1) share
and (ii) a cumulative number of shares, including the accumulated value of a
company’s dividends paid during the Performance Period, of a company’s common
shares purchased with dividends declared on a company’s common shares, assuming
same day reinvestment of the dividends in the common shares of a company at the
closing price on the ex-dividend date, for ex-dividend dates between the first
day of the period over which the Beginning Average Stock Price is calculated and
the trading day, appropriately adjusted to reflect stock splits, stock
dividends, spin-offs and similar transactions.

 

“Average ROTCE” means the three-year average ROTCE for the Performance Period.

 

“Beginning Average Stock Price” means the average, over the twenty (20)
consecutive trading days ending on the last trading day immediately preceding
the first day of the Performance Period, of the closing price of a company’s
common shares multiplied by the Accumulated Shares for each trading day during
the measurement period.

 

“Cumulative Adjusted EPS” means the cumulative diluted earnings per share
achieved for the Performance Period, adjusted to exclude one-time or unusual
items as the Board or the Committee may determine, including without limitation,
(i) any effect of a change in accounting principles; and (ii) the after-tax
impact of merger-related costs (including adjustments to the allowance for loan
losses), discontinued operations, unplanned executive costs, securities gains
and branch closure costs.

 

“Ending Average Stock Price” means the average, over the twenty (20) consecutive
trading days ending on the last trading day of the Performance Period, of the
closing price of a company’s common shares multiplied by the Accumulated Shares
for each trading day during the measurement period.

 

“Performance Period” means the three-year period beginning January 1, 2020 and
ending December 31, 2022.

 

“Relative ROTCE Percentile” means the percentile rank of the Company’s Average
ROTCE relative to the Average ROTCE of the companies in the ROTCE Peer Group for
the Performance Period. Relative ROTCE Percentile will be determined by ranking
the Average ROTCE of the Company and each of the companies in the ROTCE Peer
Group from highest to lowest, with the company having the highest Average ROTCE
being assigned a rank of 1. The Company’s Relative ROTCE Percentile shall be
calculated using the equation below, where N is the total number of companies in
the ROTCE Peer Group, including the Company, and R is the Company’s ranking
within the ROTCE Peer Group:

 



 A-1 

 



 

Relative ROTCE Percentile =

N – R

N – 1

 

“Relative TSR Percentile” means the percentile rank of the Company’s Total
Shareholder Return relative to the Total Shareholder Return of the companies in
the TSR Peer Group for the Performance Period. Relative TSR Percentile will be
determined by ranking the Total Shareholder Return of the Company and each of
the companies in the TSR Peer Group from highest to lowest, with the company
having the highest Total Shareholder Return being assigned a rank of 1. The
Company’s Relative TSR Percentile shall be calculated using the equation below,
where N is the total number of companies in the TSR Peer Group, including the
Company, and R is the Company’s ranking within the TSR Peer Group:

 

Relative TSR Percentile =

N – R

N – 1

 

“ROTCE” means, for any fiscal year, net income attributable to common
shareholders, adjusted to exclude (i) any effect of a change in accounting
principles; and (ii) the after-tax impact of amortization of intangibles,
merger-related costs (including adjustments to the allowance for loan losses),
discontinued operations, and securities gains, divided by average tangible
common equity.

 

“ROTCE Peer Group” means the companies listed on Schedule I hereto.

 

“Total Shareholder Return” or “TSR” shall mean the result obtained by using the
following equation:

 

TSR =

(Ending Average Stock Price – Beginning Average Stock Price)

Beginning Average Stock Price

 

“TSR Peer Group” means the companies listed on Schedule II hereto.

 

2.            Vesting Determination.

 

a.            Except as otherwise provided for herein and the Agreement,
one-third of the RSUs granted pursuant to this RSU Award shall be eligible to
vest determined by reference to the Company’s Relative TSR Percentile. Grantee
shall vest in a number of RSUs determined in accordance with the following
schedule:

 



 A-2 

 

 

Relative TSR Percentile Performance Level Percentage of RSUs Vesting Below 25th
percentile Below Threshold 0% 25th percentile Threshold 50% 50th percentile
Target 100% 75th percentile or above Maximum 150%



 

For purpose of this schedule, the percentage of RSUs vesting based on Relative
TSR Percentile achieved between the levels set forth in the table above shall be
determined by straight-line interpolation between performance levels.

 

b.            Except as otherwise provided for herein and the Agreement,
one-third of the RSUs granted pursuant to this RSU Award shall be eligible to
vest determined by calculating the Company’s Cumulative Adjusted EPS during the
Performance Period. Grantee shall vest in a number of RSUs determined in
accordance with the following schedule:

 

Cumulative Adjusted EPS Performance Level Percentage of RSUs Vesting Less than
Below Threshold 0%   Threshold 50%   Target 100%           or more Maximum 150%

 

For purpose of this schedule, the percentage of RSUs vesting based on Cumulative
Adjusted EPS achieved between the levels set forth in the table above shall be
determined by straight-line interpolation between performance levels.

 

c.            Except as otherwise provided for herein and the Agreement,
one-third of the RSUs granted pursuant to this RSU Award shall be eligible to
vest determined by calculating the Company’s Relative ROTCE during the
Performance Period. Grantee shall vest in a number of RSUs determined in
accordance with the following schedule:

 

Relative ROTCE Percentile Performance Level Percentage of RSUs Vesting Below
25th percentile Below Threshold 0% 25th percentile Threshold 50% 50th percentile
Target 100% 75th percentile or above Maximum 150%

 

For purpose of this schedule, the percentage of RSUs vesting based on the
Company’s Relative ROTCE achieved between the levels set forth in the table
above shall be determined by straight-line interpolation between performance
levels.

 



 A-3 

 

 

Schedule I



ROTCE Peer Group

 

[list of companies]

 

Any member of the ROTCE Peer Group that ceases trading before the end of the
Performance Period because the company has been acquired by or merged into
another company (whether by another company in the ROTCE Peer Group or
otherwise, but not including internal reorganizations), has sold all or
substantially all of its assets, or conducts a “going private” transaction will
be removed from the ROTCE Peer Group for the entire Performance Period and will
not be replaced. If a member of the ROTCE Peer Group: (i) files for bankruptcy,
reorganization or liquidation under any chapter of the U.S. Bankruptcy Code;
(ii) is the subject of an involuntary bankruptcy proceeding that is not
dismissed within 30 days; (iii) is the subject of a stockholder approved plan of
liquidation or dissolution; or (iv) ceases to conduct substantial business
operations other than by virtue of a merger, consolidation, share exchange or
similar transaction, then the company will remain in the ROTCE Peer Group with a
ROTCE of -100%.

 





 I-1 

 

 



Schedule II



TSR Peer Group



 

[list of companies]

 



Any member of the TSR Peer Group that ceases trading before the end of the
Performance Period because the company has been acquired by or merged into
another company (whether by another company in the TSR Peer Group or otherwise,
but not including internal reorganizations), has sold all or substantially all
of its assets, or conducts a “going private” transaction will be removed from
the TSR Peer Group for the entire Performance Period and will not be replaced.
If a member of the TSR Peer Group: (i) files for bankruptcy, reorganization or
liquidation under any chapter of the U.S. Bankruptcy Code; (ii) is the subject
of an involuntary bankruptcy proceeding that is not dismissed within 30 days;
(iii) is the subject of a stockholder approved plan of liquidation or
dissolution; or (iv) ceases to conduct substantial business operations other
than by virtue of a merger, consolidation, share exchange or similar
transaction, then the company will remain in the TSR Peer Group with a TSR of
-100%.

 



 I-2 

 

